DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 16, 2021 has been entered.
Response to Arguments
Applicant's arguments filed March 22, 2022 have been fully considered but they are not persuasive. Regarding claims 1, 13, 25, and 37, The applicant asserts that Tang fails to teach or suggest "selecting waveform parameters for transmission of a radar waveform, the waveform parameters being a slope, a frequency offset, a chirp duration, or a combination thereof of a chirp of the radar waveform," as recited in the claims. 1. Specifically, the applicant argues that selecting a beamforming codeword, as taught in Tang, fails to teach or suggest “selecting waveform parameters for transmission of a radar waveform, the waveform parameters being a slope, a frequency offset, a chirp duration, or a combination thereof of a chirp of the radar waveform,” as recited in the claims. The examiner respectfully disagrees. Claims 1, 13, 25, and 37 do recite "selecting waveform parameters for transmission of a radar waveform, the waveform parameters being a slope, a frequency offset, a chirp duration, or a combination thereof of a chirp of the radar waveform," and Tang does not mention selecting a slope, a frequency offset, a chirp duration, or a combination thereof of a chirp of the radar waveform. However, in claim 2, the applicant specifically discloses selecting a codeword from a codebook comprising a plurality of codewords, wherein the codeword indicates the selected waveform parameters. Therefore, the selected parameter in claim 1 is a codeword from a codebook. Tang specifically discloses selecting a codeword from a codebook comprising a plurality of codewords. For this reason, the examiner maintains that when Tang discloses selected a codeword from a codebook comprising a plurality of codewords (col. 5, lines 15-23, 41-53) because, as mentioned in claim 2, the codeword indicates a selected waveform parameter.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-8, 13, 14, 16-20, 25, 26, 28-32, 37, 38, 40-44, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al 8,351,455 in view of Vacanti et al 20190056488 (hereinafter Vacanti).
Regarding claim 1, Tang discloses a method for suppressing interference implemented by a user equipment (UE) with a radar in a communication system (MS 110, see figs. 1 and 2, col. 3, lines 58- col. 4, line 5), comprising:
selecting waveform parameters for transmission of a radar waveform, wherein the selecting comprises varying the waveform parameters, the waveform parameters being a slope, a frequency offset, a chirp duration, or a combination thereof of a chirp of the radar waveform (see col. 5, lines 14-23 and 41-53);
transmitting an indication of one or more of the selected waveform parameters over the communication system (see col. 5, lines 20-23 and 54-58); and
transmitting the radar waveform according to the selected waveform parameters (see figs. 1 and 2, col. 3, line 58 – col. 4, line 21).
	Singh does not disclose wherein the radar waveform comprises a plurality of chirps and the selecting comprises varying the waveform parameters for at least one chirp of the plurality of chirps.
	In the same field of endeavor, Vacanti discloses a method comprising selecting waveform parameters for transmission of a waveform, wherein the radar waveform comprises a plurality of chirps and the selecting comprises varying the waveform parameters for at least one chirp of the plurality of chirps (portable radar transmits chirp signals, and the radar operating parameters can be changed to change the modulation waveform, modulation bandwidth, or chirp time of the radar beam, see figs. 1-2, [0025], [0029]-[0030], [0042]-[0043], [0072], [0074]).
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Vacanti with Tang by transmitting changing operation parameters of chirp signals transmitted from a portable radar device, as disclosed by Vacanti, for the benefit of optimize the performance of the transmitter and receiver when scanning for signals.
	Regarding claim 13, Tang discloses an apparatus for suppressing interference implemented by a user equipment (UE) with a radar in a communication system (MS 110, see figs. 1 and 2, col. 3, lines 58- col. 4, line 5), comprising:
means for selecting waveform parameters for transmission of a radar waveform, the waveform parameters being a slope, a frequency offset, a chirp duration, or a combination thereof of a chirp of the radar waveform (see col. 5, lines 14-23 and 41-53);
means for transmitting an indication of one or more of the selected waveform parameters over the communication system (see col. 5, lines 20-23 and 54-58); and
means for transmitting the radar waveform according to the selected waveform parameters (see figs. 1 and 2, col. 3, line 58 – col. 4, line 21).
	Tang does not disclose wherein the radar waveform comprises a plurality of chirps and the selecting comprises varying the waveform parameters for at least one chirp of the plurality of chirps.
	In the same field of endeavor, Vacanti discloses a method comprising selecting waveform parameters for transmission of a waveform, wherein the radar waveform comprises a plurality of chirps and the selecting comprises varying the waveform parameters for at least one chirp of the plurality of chirps (portable radar transmits chirp signals, and the radar operating parameters can be changed to change the modulation waveform, modulation bandwidth, or chirp time of the radar beam, see figs. 1-2, [0025], [0029]-[0030], [0042]-[0043], [0072], [0074]).
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Vacanti with Tang by transmitting changing operation parameters of chirp signals transmitted from a portable radar device, as disclosed by Vacanti, for the benefit of optimizing the performance of the transmitter and receiver when scanning for signals.
	Regarding claim 25, Tang discloses an apparatus for suppressing interference implemented by a user equipment (UE) with a radar in a communication system (MS 110, see figs. 1 and 2, col. 3, lines 58- col. 4, line 5), comprising:
a processor (see col. 5, lines 15-16);
memory coupled to the processor (inherent feature, see fig. 1, col. 3, lines 58-66); and
instructions stored in the memory and executable by the processor to cause the apparatus to:
select waveform parameters for transmission of a radar waveform, the waveform parameters defining a slope, a frequency offset, a chirp duration, or a combination thereof of a chirp of the radar waveform (see col. 5, lines 14-23 and 41-53);
transmit an indication of one or more of the selected waveform parameters over the communication system (see col. 5, lines 20-23 and 54-58); and
transmit the radar waveform according to the selected waveform parameters (see figs. 1 and 2, col. 3, line 58 – col. 4, line 21).
	Tang does not disclose wherein the radar waveform comprises a plurality of chirps and the selecting comprises varying the waveform parameters for at least one chirp of the plurality of chirps.
	In the same field of endeavor, Vacanti discloses a method comprising selecting waveform parameters for transmission of a waveform, wherein the radar waveform comprises a plurality of chirps and the selecting comprises varying the waveform parameters for at least one chirp of the plurality of chirps (portable radar transmits chirp signals, and the radar operating parameters can be changed to change the modulation waveform, modulation bandwidth, or chirp time of the radar beam, see figs. 1-2, [0025], [0029]-[0030], [0042]-[0043], [0072], [0074]).
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Vacanti with Tang by transmitting changing operation parameters of chirp signals transmitted from a portable radar device, as disclosed by Vacanti, for the benefit of optimizing the performance of the transmitter and receiver when scanning for signals.
	Regarding claim 37, Tang discloses a non-transitory processor-readable storage medium having stored thereon processor-executable instructions configured to cause a processor of an apparatus to suppress interference implemented by a user equipment (UE) with a radar in a communication system (MS 110, see figs. 1 and 2, col. 3, lines 58- col. 4, line 5, col. 5, line 16), the processor-executable instructions configured to cause the processor to:
select waveform parameters for transmission of a radar waveform, the waveform parameters defining a slope, a frequency offset, a chirp duration, or a combination thereof of a chirp of the radar waveform (see col. 5, lines 14-23 and 41-53);
transmitting an indication of one or more of the selected waveform parameters over the communication system (see col. 5, lines 20-23 and 54-58); and
transmit the radar waveform according to the selected waveform parameters (see figs. 1 and 2, col. 3, line 58 – col. 4, line 21).
	Tang does not disclose wherein the radar waveform comprises a plurality of chirps and the selecting comprises varying the waveform parameters for at least one chirp of the plurality of chirps.
	In the same field of endeavor, Vacanti discloses a method comprising selecting waveform parameters for transmission of a waveform, wherein the radar waveform comprises a plurality of chirps and the selecting comprises varying the waveform parameters for at least one chirp of the plurality of chirps (portable radar transmits chirp signals, and the radar operating parameters can be changed to change the modulation waveform, modulation bandwidth, or chirp time of the radar beam, see figs. 1-2, [0025], [0029]-[0030], [0042]-[0043], [0072], [0074]).
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Vacanti with Tang by transmitting changing operation parameters of chirp signals transmitted from a portable radar device, as disclosed by Vacanti, for the benefit of optimizing the performance of the transmitter and receiver when scanning for signals.
Regarding claims 2, 14, 26, and 38 as applied to claims 1, 13, 25, and 37, Tang as modified by Vacanti discloses the claimed invention. Tang further discloses wherein the selecting the waveform parameters comprises: selecting a codeword from a codebook comprising a plurality of codewords, wherein the codeword indicates the selected waveform parameters (col. 5, lines 9-23). 
Regarding claims 4, 16, 28, and 40 as applied to claims 1, 13, 25, and 37, Tang further discloses wherein the transmitting the indication of the one or more of the selected waveform parameters comprises: broadcasting the indication of the one or more of the selected waveform parameters on one or more side-communication channels between the UE and one or more additional UEs (see col. 5, line 58 – col. 6, line 2).
	Regarding claims 5, 17, 29, and 41 as applied to claims 1, 13, 25, and 37, Tang further discloses wherein the transmitting the indication of the one or more of the selected waveform parameters comprises: transmitting the indication of the one or more of the selected waveform parameters on an uplink channel between the UE and a network entity (see col. 5, lines 54-55).
Regarding claims 6, 18, 30, and 42 as applied to claims 1, 13, 25, and 37, Tang as modified by Vacanti disclose the claimed invention. Tang further discloses receiving, from a network entity, information of a set of codewords being used in proximity to the UE (col. 5, lines 30-40, col. 5, line 65 – col. 6, line 5).
	Regarding claims 7, 19, 31, and 43 as applied to claims 1, 13, 25, and 37, Tang further discloses broadcasting a beacon, a coded discovery message, or a combination thereof on one or more side-communication channels between the UE and one or more additional UEs to indicate a location of the UE (see col. 5, line 58 – col. 6, line 2).
	Regarding claims 8, 20, 32, and 44 as applied to claim 1, 13, 25, and 37, Tang as modified by Vacanti discloses the claimed invention. Tang further discloses receiving information of a set of codewords used by additional UEs on one or more side-communication channels between the UE and one or more additional UEs (see col. 5, line 58 – col. 6, line 2), wherein, the waveform parameters are varied based at least in part on the information of the set of codewords used by additional UEs (see figs. 1 and 2, col. 3, line 58 – col. 4, line 21).	
Regarding claim 49 as applied to claim 1, Tang as modified by Vacanti discloses the claimed invention. Vacanti further discloses wherein each of the plurality of chirps sweeps across a frequency range at least one during a respective chirp duration (portable radar transmits chirp signals, and the radar operating parameters can be changed to change the modulation waveform, modulation bandwidth, or chirp time of the radar beam (~indicating a chirp with a frequency that increases/decreases with during a chirp duration), see figs. 1-2, [0025], [0029]-[0030], [0042]-[0043], [0072], [0074]).
Claims 12, 24, 36, 48 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al 8,351,455 in view of Vacanti et al 20190056488 (hereinafter Vacanti) as applied to claim 1 above, and further in view of Fang 20190219683 (hereinafter Fang).
Regarding claims 12, 24, 36, and 48 as applied to claims 1, 13, 25, and 37, Tang as modified by Vacanti discloses the claimed invention except phase-coding one or more chirps of the radar waveform to avoid coherent addition of chirps with other radar waveforms in the communication system.
In a similar field of endeavor, Fang discloses phase-coding one or more chirps of the radar waveform to avoid coherent addition of chirps with other radar waveforms in the communication system (see [0021], [0038], [0040]-[0041]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Fang with Tang as modified by Vacanti by phase-coding the transmitted chirp signals, for the benefit of providing robustness of the signal in the presence of multipath, interference, and jamming.
Allowable Subject Matter
Claims 3, 9, 11, 15, 21, 23, 27, 33, 35, 39, 45, 47, and 50-52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Claims 3, 9, 11, 15, 21, 23, 27, 33, 35, 39, 45, and 47 are indicated as allowable for the reasons indicate in the final office action mailed August 19, 2021.
	Regarding claims 50-52, each of the features of claim 50-52, in combination with the other recited limitations in claim 1, are not taught, suggested, or made obvious by Tang, Vacanti, Fang, or any other prior art of record, alone, or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hung et al US 20170219689 discloses radar interference mitigation method and apparatus.
Woodington et al US 6,707,419 discloses radar transmitter circuitry and techniques.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648